          Case 1:19-cr-00663-ER Document 79 Filed 02/03/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                      February 2, 2021
                                      The February 4 pretrial conference is adjourned to April 1, 2021,
BY ECF                                at 10:30 a.m. Speed trial time is excluded from February 2, 2021
                                      until April 1, 2021, in the insterest of justice.
Honorable Edgardo Ramos
                                      SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007                                                                  2/3/2021

       Re: United States v. Luis Parrales, et al., 19 Cr. 663 (ER)

Dear Judge Ramos:

        The Government respectfully writes on behalf of all parties to request a forty-five day
adjournment of the pretrial conference scheduled for February 4, 2021, at 12:00 p.m. The
requested adjournment is necessary for the parties to continue and complete discussions regarding
pretrial dispositions. All defendants are having discussions with the Government, and the parties
believe additional time to discuss this matter will be fruitful. For the same reason, the Government
further requests, without objection from the parties, that time be prospectively excluded under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), between February 4, 2021 and the date of the next
pretrial conference.


                                              Very truly yours,

                                              AUDREY STRAUSS
                                              United States Attorney


                                          by: _____________________________
                                              Nicholas W. Chiuchiolo
                                              Assistant United States Attorney
                                              (212) 637-1247




cc: all counsel of record (ECF)
